ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury for first degree robbery, § 569.020, RSMol994. He was sentenced in accord with the jury’s assessment verdict to ten years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).